USCA4 Appeal: 22-6414      Doc: 6        Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6414


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DARYL F. LOCUST, a/k/a Derek Locust, a/k/a 8, a/k/a Daryl Frank Locusts,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:06-cr-00040-RBS-TEM-
        1)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Daryl F. Locust, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6414      Doc: 6         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Daryl F. Locust appeals the district court’s orders denying his motion for

        compassionate release and his motion for reconsideration. We have reviewed the record

        on appeal and conclude that the district court did not abuse its discretion in denying relief.

        See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard), cert. denied,

        142 S. Ct. 383 (2021). Accordingly, we affirm. United States v. Locust, No. 4:06-cr-

        00040-RBS-TEM-1 (E.D. Va. Mar. 16, 2022, & May 5, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2